               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

                                                    )
TRAVIS DUNCAN,                                      )
Plaintiff,                                          )
                                                    )
vs.                                                 ) Case No. 17-03404-CV-S-BP
                                                    )
BLACKBIRD PRODUCTS GROUP, LLC,                      )
Defendant.                                          )
                                                    )

                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 22, 2020 an original of Defendant’s Amended

Expert Witness Designation was served through E-mail to the following:


Robert Schultz                                 Philip R. Dupont
640 Cepi Drive                                 Sandberg, Phoenix & von Gontard, PC-KCMO
Chesterfield, Mo. 63005                        4600 Madison Avenue
636-537-4645 tel.                              Suite 1000
636-537-2599 telefax                           Kansas City, MO 64112
rschultz@sl-lawyers.com                        816-627-5534
Attorney for Plaintiff                         Fax: 816-627-5532
                                               Email: pdupont@sandbergphoenix.com
Michael Rudd                                   Attorney for Plaintiff
Sandberg, Phoenix & von Gontard, PC-KCMO
4600 Madison Avenue
Suite 1000
Kansas City, MO 64112
816-425-9699
Email: mrudd@sandbergphoenix.com
Attorney for Plaintiff


Shazzie Naseem
BerkowitzOliver, LLP
2600 Grand Boulevard, Suite 1200
Kansas City, MO 64108
Ph: 816-561-7007
Fax: 816-561-1888
SNaseem@BerkowitzOliver.com
Special Master




      Case 6:17-cv-03404-BP Document 291 Filed 10/27/20 Page 1 of 3
                              Respectfully Submitted,

                              LAWSON LAW OFFICE, LLC

                              /s/ Christopher P. Lawson
                              Christopher P. Lawson #KS-000955
                              6750 Antioch Road, Suite 215
                              Overland Park, Kansas 66204
                              913-432-9922 tel.
                              913-432-9933 telefax
                              chris.lawson@lawsonlawllc.com
                              Attorney for Defendant




Case 6:17-cv-03404-BP Document 291 Filed 10/27/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I DO HEREBY CERTIFY that a true and correct copy this document was e-filed
without error and was transmitted to Plaintiff and Counsel by the Court’s Electronic Case
File System on October 27, 2020 addressed to:

Robert Schultz
640 Cepi Drive Chesterfield, Mo. 63005
636-537-4645 tel.
636-537-2599 telefax
rschultz@sl-lawyers.com
Attorney for Plaintiff

Michael Rudd                                Philip R. Dupont
Sandberg, Phoenix & von Gontard, PC-        Sandberg, Phoenix & von Gontard, PC-KCMO
KCMO                                        4600 Madison Avenue
4600 Madison Avenue                         Suite 1000
Suite 1000                                  Kansas City, MO 64112
Kansas City, MO 64112                       816-627-5534
816-425-9699                                Fax: 816-627-5532
Email: mrudd@sandbergphoenix.com            Email: pdupont@sandbergphoenix.com
Attorney for Plaintiff                      Attorney for Plaintiff

Shazzie Naseem
BerkowitzOliver, LLP
2600 Grand Boulevard, Suite 1200
Kansas City, MO 64108
Ph: 816-561-7007
Fax: 816-561-1888
SNaseem@BerkowitzOliver.com
Special Master




                                            /s/ Christopher P. Lawson
                                            Christopher P. Lawson #KS-000955
                                            6750 Antioch Road, Suite 215
                                            Overland Park, Kansas 66204
                                            Ph: 913-432-9922
                                            Fax: 913-432-9933
                                            E-Mail: chris.lawson@lawsonlawllc.com
                                            Attorney for Defendant




      Case 6:17-cv-03404-BP Document 291 Filed 10/27/20 Page 3 of 3
